—Order, Supreme Court, New York County (Martin Stecher, J.), entered on or about June 4, 1993, which dismissed petitioner’s CPLR article 78 proceeding challenging determinations of the State Division of Human Rights dismissing for lack of probable cause his discrimination and retaliation complaints, unanimously affirmed, without costs.
We agree with the IAS Court that there was ample evidence in the record to support the Division’s determinations that petitioner was not discriminated against on the basis of his disability, and that he was dismissed for cause, due to, among other things, his failure to learn and apply a new computer system.
The record indicates that the Division consolidated all five of petitioner’s complaints and investigated them thoroughly; that the approximately two and one half year period which lapsed from the filing of the complaint to the issuance of the determinations did not work to prejudice the petitioner and, therefore, does not warrant annulling the determinations (Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816); and that the record reflects that the petitioner was given a full opportunity to present his claims (see, Matter of Chirgotis v Mobil Oil Corp., 128 AD2d 400, 403, lv denied 69 NY2d 612), and to rebut evidence (see, Matter of Gajjar v Union Coll., 107 AD2d 917). The determination of the Unemployment Insurance Appeal Board that petitioner was terminated in retaliation for filing a complaint is without preclusive effect in this action. (See, Labor Law § 623 [2].)
We have considered petitioner’s other arguments, and find *755them to be without merit. Concur—Ellerin, J. P., Ross, Asch, Rubin and Williams, JJ.